DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 19, 2020 was filed on the mailing date of the application on August 19, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,701. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.


1
2
3
4
5
6
7
8
9
10
U.S. Patent Application #10,783,701 
1
2
3
4
5
6
7
8
9
10


Present Application #16/997,374  
11
12
13
14
15
16
17
18
19
20
U.S. Patent Application #10,783,701
11
12
13
14
15
16
17
18
19
20


Present Application #16/997,374  Claim 1
U.S. Patent Application #10,783,701 Claim 1
A method comprising:
A method comprising:

analyzing, by a processing system having a processor, media content to discern a point of interest in the media content, wherein the analyzing of the media content results in a scoring of the point of interest in the media content;

obtaining, by the processing system, information about a user having requested to view the media content;
predicting, by a processing system having a processor, a field of view of a viewer to obtain a predicted field of view based on information about the viewer and a scoring of a point of interest in media content;
predicting, by the processing system, a field of view of the user to obtain a predicted field of view based on the information about the user and the scoring the point of interest in the media content, a portion of the media content comprising the predicted field of view being sent to equipment of the user;
obtaining, by the processing system, a line of sight between the viewer and a presentation of the media content to obtain a viewer line of sight; and
obtaining, by the processing system, a monitored line of sight of the user viewing the media content; and
updating, by the processing system, the scoring of the point of interest in the media content to obtain an updated scoring based on the viewer line of sight, the predicted field of view being updated according to the updated scoring.
updating, by the processing system, the scoring of the point of interest in the media content to obtain an updated scoring based on the monitored line of sight of the user viewing the media content, the predicted field of view of the user being updated according to the updated scoring.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.


U.S. Patent Application #10,783,701 Claim 2
The method of claim 1, wherein
The method of claim 1, wherein
the media content includes 360 degree video content.
the media content includes 360 degree video content.


Present Application #16/997,374  Claim 3
U.S. Patent Application #10,783,701 Claim 3
The method of claim 2, wherein
The method of claim 2, wherein
a portion of the media content sent to equipment of the viewer consists of only the predicted field of view.
the portion of the media content sent to the equipment of the user consists of only the predicted field of view.


Present Application #16/997,374  Claim 4
U.S. Patent Application #10,783,701 Claim 4
The method of claim 3, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 180 degrees of the media content centered on the predicted field of view.
the portion of the media content sent to the equipment of the user consists of less than 180 degrees of the media content centered on the predicted field of view.


Present Application #16/997,374  Claim 5
U.S. Patent Application #10,783,701 Claim 5
The method of claim 3, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 90 degrees of the media content centered on the predicted field of view.
the portion of the media content sent to the equipment of the user consists of less than 90 degrees of the media content centered on the predicted field of view.


Present Application #16/997,374  Claim 6
U.S. Patent Application #10,783,701 Claim 6
The method of claim 1, wherein
The method of claim 1, further comprising
a portion of the media content sent to equipment of the viewer, consists of less than 135 degrees of the media content centered on the viewer line of sight.
the portion of the media content sent to the equipment of the user, consists of less than 135 degrees of the media content centered on the monitored line of sight of the user.


Present Application #16/997,374  Claim 7
U.S. Patent Application #10,783,701 Claim 7
The method of claim 1, further comprising:
The method of claim 1, further comprising
aligning, by the processing system, a camera with the viewer line of sight; and 
aligning, by the processing system, a camera with the monitored line of sight of the user; and
obtaining, by the processing system, the media content from the camera.
obtaining, by the processing system, the media content from the camera.



U.S. Patent Application #10,783,701 Claim 8
The method of claim 1, wherein
The method of claim 1, wherein
the viewer line of sight is obtained from a tracking of eye movements of the viewer relative to an orientation of the viewer.
the monitored line of sight of the user is obtained from a tracking a tracking of eye movements of the user relative to an orientation of the user.


Present Application #16/997,374  Claim 9
U.S. Patent Application #10,783,701 Claim 9
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:

analyzing video content obtained from a 360 degree camera system to discern a point of interest in the video content, resulting in an analysis of the video content which identifies at least one potential point of interest;

obtaining first information about a first user requesting a viewing of the video content and second information about a second user requesting a viewing of the video content;
identifying a predicted field of view based on first information about a first viewer, and a scoring of a point of interest in video content;
identifying a predicted field of view based on the first information, the second information, and the analysis, the predicted field of view being sent to first equipment of the first user and second equipment of the second user;
monitoring a first line of sight of the first viewer based upon eye movements of the first viewer viewing a first presentation of the video content; and
obtaining a first line of sight of the first user based upon eye movements of the first user and a second line of sight of the second user based upon eye movements of the second user; and 
updating the scoring of the point of interest in the video content to obtain an updated scoring based on the first line of sight, the predicted field of view of the first viewer being updated according to the updated scoring.
updating the analysis based on the first line of sight and the second line of sight, the predicted field of view being updated based on the first line of sight and the second line of sight.


Claim 9 of the present application differs from claim 9 of the patent application in that claim 9 of the present application is broader in scope than claim 9 of the patent application, thus encompasses that of the patent application.

Present Application #16/997,374  Claim 10
U.S.Patent Application #10,783,701 Claim 10
The non-transitory, machine-readable medium of claim 9, wherein
The non-transitory, machine-readable medium of claim 9, wherein
the predicted field of view sent to first equipment of the first viewer consists of only the predicted field of view.
the predicted field of view sent to the first equipment of the first user and the second equipment of the second user consists of only the predicted field of view.


Present Application #16/997,374  Claim 11
U.S.Patent Application #10,783,701 Claim 11
The non-transitory, machine-readable medium of claim 10, wherein
The non-transitory, machine-readable medium of claim 10, wherein
the predicted field of view sent to the first equipment of the first viewer consists of less than 135 degrees of the video content centered on the predicted field of view.
the predicted field of view sent to the first equipment of the first user and the second equipment of the second user consists of less than 135 degrees of the video content centered on the predicted field of view.


Present Application #16/997,374  Claim 12
U.S.Patent Application #10,783,701 Claim 12
The non-transitory, machine-readable medium of claim 9, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
sending, to first equipment of the first viewer, less than 135 degrees of the video content centered on the first line of sight.
sending, to the first equipment, less than 135 degrees of the video content centered on the first line of sight.


Present Application #16/997,374  Claim 13
U.S.Patent Application #10,783,701 Claim 13
The non-transitory, machine-readable medium of claim 9, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and a second line of sight of a second viewer based upon eye movements of the second viewer viewing a second presentation of the video content, and aligning a 360 degree camera system with the midpoint.
determining a midpoint between the first line of sight and the second line of sight and aligning the 360 degree camera system with the midpoint.


Present Application #16/997,374  Claim 14
U.S.Patent Application #10,783,701 Claim 14
The non-transitory, machine-readable medium of claim 9, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising

determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view sent to first equipment of the first user and the second equipment of the second user comprises less than 180 degrees of the video content centered on the midpoint.


Present Application #16/997,374  Claim 15
U.S.Patent Application #10,783,701 Claim 15
The non-transitory, machine-readable medium of claim 14, the operations further comprising
The non-transitory, machine-readable medium of claim 14, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera system with the midpoint.


Present Application #16/997,374  Claim 16
U.S.Patent Application #10,783,701 Claim 16
The non-transitory, machine-readable medium of claim 9, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.
determining a midpoint between the first line of sight, the second line of sight, and the predicted field of view, and wherein the predicted field of view sent to first equipment of the first user and the second equipment of the second user comprises less than 180 degrees of the video content centered on the midpoint.


Present Application #16/997,374  Claim 17
U.S.Patent Application #10,783,701 Claim 17
The non-transitory, machine-readable medium of claim 16, the operations further comprising
The non-transitory, machine-readable medium of claim 16, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera system with the midpoint.


Present Application #16/997,374  Claim 18
U.S.Patent Application #10,783,701 Claim 18
An apparatus, comprising:
An apparatus, comprising: 
a processing system including a processor; and
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, 


analyzing video content obtained from a 360 degree camera system to discern a point of interest in the video content, resulting in an analysis of the video content that identifies at least one potential point of interest;

obtaining information about a viewer of the video content; 
predicting a field of view of a viewer to obtain a predicted field of view based on information about the viewer and a scoring of a point of interest in video content;
predicting a field of view to obtain a predicted field of view based on the information about the viewer and the analysis of the video content, less than 180 degrees of the video content centered on the predicted field of view being sent to equipment of the viewer;
monitoring a line of sight of the viewer viewing the video content to obtain a monitored line of sight; and
obtaining a monitored line of sight of the viewer based upon eye movements of the viewer relative to an orientation of the viewer;
updating a scoring of the point of interest in the video content to obtain an updated scoring based on the monitored line of sight, the predicted field of view being updated according to the updated scoring.
updating the analysis based on the monitored line of sight to obtain an updated analysis of the video content; and updating the predicted field of view based on the updated analysis.


Claim 18 of the present application differs from claim 18 of the patent application in that claim 18 of the present application is broader in scope than claim 18 of the patent application, thus encompasses that of the patent application.

Present Application #16/997,374  Claim 19
U.S.Patent Application #10,783,701 Claim 19
The apparatus of claim 18, the operations further comprising
The apparatus of claim 18, the operations further comprising
determining a midpoint between the monitored line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 135 degrees of the video content centered on the midpoint.
determining a midpoint between the monitored line of sight and the predicted field of view, and wherein the predicted field of view sent to the equipment of the viewer comprises less than 135 degrees of the video content centered on the midpoint.


Present Application #16/997,374  Claim 20
U.S.Patent Application #10,783,701 Claim 20

The apparatus of claim 19, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera system with the midpoint.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,482,653. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #16/997,374  
1
2
3
4
5
6
7
8
9
10
U.S. Patent Application #10,482,653 
1
2
3
4
5
6
7
8
9
10


Present Application #16/997,374  
11
12
13
14
15
16
17
18
19
20
U.S. Patent Application #10,482,653 
11
12
13
14
15
16
17
18
19
20


Present Application #16/997,374  Claim 1
U.S. Patent Application #10,482,653 Claim 1
A method comprising:
A method comprising:

obtaining, by a processing system having a processor, media content; 

analyzing, by the processing system, the media content to discern a point of interest in the media content, wherein the analyzing results in scoring the point of interest in the media content;

receiving, by the processing system, a request from equipment of a user to view the media content;
predicting, by a processing system having a processor, a field of view of a viewer to obtain a predicted field of view based on information about the viewer and a scoring of a point of interest in media content;
obtaining, by the processing system, information about the user; identifying, by the processing system, a predicted field of view of the user based on the information about the user and the scoring the point of interest in the media content;

sending, by the processing system, the predicted field of view to the equipment of the user;

monitoring, by the processing system, a line of sight of the user based upon eye movements of the user;
updating, by the processing system, the scoring of the point of interest in the media content to obtain an updated scoring based on the viewer line of sight, the predicted field of view being updated according to the updated scoring.
updating, by the processing system, the scoring of the point of interest in the media content based on the line of sight of the user; and updating, by the processing system, the predicted field of view of the user based on the line of sight of the user.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #16/997,374  Claim 2
U.S. Patent Application #10,482,653 Claim 2
The method of claim 1, wherein
The method of claim 1, wherein
the media content includes 360 degree video content.
the media content includes 360 degree video content.


Present Application #16/997,374  Claim 3
U.S. Patent Application #10,482,653 Claim 3
The method of claim 2, wherein
The method of claim 2, wherein
a portion of the media content sent to equipment of the viewer consists of only the predicted field of view.
the sending the predicted field of view to the equipment of the user consists of sending only the predicted field of view.


Present Application #16/997,374  Claim 4
U.S. Patent Application #10,482,653 Claim 4
The method of claim 3, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less than 180 degrees of the media content centered on the predicted field of view.
the sending the predicted field of view to the equipment of the user consists of sending less than 180 degrees of the media content centered on the predicted field of view.


Present Application #16/997,374  Claim 5
U.S. Patent Application #10,482,653 Claim 5
The method of claim 3, wherein
The method of claim 3, wherein
the portion of the media content sent to the equipment of the viewer consists of less 



Present Application #16/997,374  Claim 6
U.S. Patent Application #10,482,653 Claim 6
The method of claim 1, wherein
The method of claim 1, further comprising
a portion of the media content sent to equipment of the viewer, consists of less than 135 degrees of the media content centered on the viewer line of sight.
sending, by the processing system to the equipment of the user, less than 135 degrees of the media content centered on the line of sight of the user.


Present Application #16/997,374  Claim 7
U.S. Patent Application #10,482,653 Claim 7
The method of claim 1, further comprising:
The method of claim 1, further comprising
aligning, by the processing system, a camera with the viewer line of sight; and 
aligning, by the processing system, a camera with the line of sight of the user and wherein 
obtaining, by the processing system, the media content from the camera.
the obtaining the media content further comprising obtaining the media content from the camera.


Present Application #16/997,374  Claim 8
U.S. Patent Application #10,482,653 Claim 8
The method of claim 1, wherein
The method of claim 1, wherein
the viewer line of sight is obtained from a tracking of eye movements of the viewer relative to an orientation of the viewer.
the monitoring the line of sight comprises tracking the eye movements relative to an orientation of the user.


Present Application #16/997,374  Claim 9
U.S. Patent Application #10,482,653 Claim 9
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:

receiving video content from a 360 degree camera;

analyzing the video content to discern a point of interest in the video content, resulting in an analysis of the video content which identifies at least one potential point of interest;

receiving a first request from first equipment of a first user to view the video content;

receiving a second request from second equipment of a second user to view the video content;

obtaining first information about the first user; obtaining second information about the second user; identifying a predicted field of view based on the first information, the second information, and the analysis;

sending the predicted field of view to the first equipment and the second equipment;
monitoring a first line of sight of the first viewer based upon eye movements of the first viewer viewing a first presentation of the video content; and
monitoring a first line of sight of the first user based upon eye movements of the first user; monitoring a second line of sight of the second user based upon eye movements of the second user;
updating the scoring of the point of interest in the video content to obtain an updated scoring based on the first line of sight, the predicted field of view of the first viewer being updated according to the updated scoring.
updating the analysis based on the first line of sight and the second line of sight; and updating the predicted field of view based on the first line of sight and the second line of sight.


Claim 9 of the present application differs from claim 9 of the patent application in that claim 9 of the present application is broader in scope than claim 9 of the patent application, thus encompasses that of the patent application.

Present Application #16/997,374  Claim 10
U.S.Patent Application #10,482,653 Claim 10
The non-transitory, machine-readable medium of claim 9, wherein
The non-transitory, machine-readable medium of claim 9, wherein
the predicted field of view sent to first equipment of the first viewer consists of only the predicted field of view.
the sending the predicted field of view consists of sending only the predicted field of view.


Present Application #16/997,374  Claim 11
U.S.Patent Application #10,482,653 Claim 11
The non-transitory, machine-readable medium of claim 10, wherein
The non-transitory, machine-readable medium of claim 10, wherein
the predicted field of view sent to the first equipment of the first viewer consists of less than 135 degrees of the video content centered on the predicted field of view.
the sending the predicted field of view consists of sending less than 135 degrees of the video content centered on the predicted field of view.


Present Application #16/997,374  Claim 12
U.S.Patent Application #10,482,653 Claim 12

The non-transitory, machine-readable medium of claim 9, the operations further comprising
sending, to first equipment of the first viewer, less than 135 degrees of the video content centered on the first line of sight.
sending, to the first equipment, less than 135 degrees of the video content centered on the first line of sight.


Present Application #16/997,374  Claim 13
U.S.Patent Application #10,482,653 Claim 13
The non-transitory, machine-readable medium of claim 9, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and a second line of sight of a second viewer based upon eye movements of the second viewer viewing a second presentation of the video content, and aligning a 360 degree camera system with the midpoint.
determining a midpoint between the first line of sight and the second line of sight and aligning the 360 degree camera with the midpoint.


Present Application #16/997,374  Claim 14
U.S.Patent Application #10,482,653 Claim 14
The non-transitory, machine-readable medium of claim 9, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.
determining a midpoint between the first line of sight and the predicted field of view, and wherein the sending the predicted field of view comprises less than 180 degrees of the video content centered on the midpoint.


Present Application #16/997,374  Claim 15
U.S.Patent Application #10,482,653 Claim 15
The non-transitory, machine-readable medium of claim 14, the operations further comprising
The non-transitory, machine-readable medium of claim 14, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera with the midpoint.


Present Application #16/997,374  Claim 16
U.S.Patent Application #10,482,653 Claim 16
The non-transitory, machine-readable medium of claim 9, the operations further comprising
The non-transitory, machine-readable medium of claim 9, the operations further comprising
determining a midpoint between the first line of sight and the predicted field of view, and wherein the predicted field of view comprises 



Present Application #16/997,374  Claim 17
U.S.Patent Application #10,482,653 Claim 17
The non-transitory, machine-readable medium of claim 16, the operations further comprising
The non-transitory, machine-readable medium of claim 16, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera with the midpoint.


Present Application #16/997,374  Claim 18
U.S.Patent Application #10,482,653 Claim 18
An apparatus, comprising:
An apparatus, comprising: 
a processing system including a processor; and
a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitates performance of operations, the operations comprising:
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

receiving video content from a 360 degree camera; 

analyzing the video content to discern a point of interest in the video content, resulting in an analysis of the video content which identifies at least one potential point of interest;

receiving a request from equipment of a user to view the video content; 
predicting a field of view of a viewer to obtain a predicted field of view based on information about the viewer and a scoring of a point of interest in video content;
obtaining information about the user; identifying a predicted field of view based on the information and the analysis;

sending less than 180 degrees of the video content centered on the predicted field of view to the equipment;
monitoring a line of sight of the viewer viewing the video content to obtain a monitored line of sight; and
monitoring a line of sight of the user based upon eye movements of the user relative to an orientation of the user;
updating a scoring of the point of interest in the video content to obtain an updated scoring based on the monitored line of sight, the predicted field of view being updated according to the updated scoring.
updating the analysis based on the line of sight; and updating the predicted field of view based on the line of sight.




Present Application #16/997,374  Claim 19
U.S.Patent Application #10,482,653 Claim 19
The apparatus of claim 18, the operations further comprising
The apparatus of claim 18, the operations further comprising
determining a midpoint between the monitored line of sight and the predicted field of view, and wherein the predicted field of view comprises less than 135 degrees of the video content centered on the midpoint.
determining a midpoint between the line of sight and the predicted field of view, and wherein the sending the predicted field of view comprises less than 135 degrees of the video content centered on the midpoint.


Present Application #16/997,374  Claim 20
U.S.Patent Application #10,482,653 Claim 20
The apparatus of claim 19, the operations further comprising
The apparatus of claim 19, the operations further comprising
aligning a 360-degree camera system with the midpoint.
aligning the 360 degree camera with the midpoint.



Claim Objections

Claims 16 and 17 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 14 and 15.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Allowable Subject Matter

Claims 1-20 would be allowable if the Double Patenting Rejection and Claim Objections may be overcome.

The following is an examiner’s statement of reasons for allowance: The present invention relates to predicting user’s focus in media content, such as 360 degree video.  One prior art, Nakashima (US 2017/0188058), discloses “predicting, by a processing system having a processor, a field of view of a viewer to obtain a predicted field of view based on information about the viewer ([0060] notes the user’s field of view is defined by the direction of the user’s line of sight, where when the direction of the user’s line of sight is determined, the user’s field of view is determined, and a change in the direction of the user’s line of sight causes a change in the user’s field of view) and the scoring the point of interest in media content; obtaining, by the processing system, a line of sight between the viewer and a presentation of the media content to obtain a viewer line of sight ([0061] notes generating a sight line change signal based on a signal output by sensor 29 to indicate a change in the direction of the user’s line of sight, where [0058] notes the sensor 29 is configured to detect movement of the user wearing the head-mounted display (HMD) by detecting the HMD’s movement in XYZ directions and rotation about XYZ axes); updating, by the processing system, the scoring of the point of interest in the media content to obtain an updated scoring based on the viewer line of sight, the predicted field of view of the user being updated according to the updated scoring.  As denoted by the italicized portion of the limitations above, Nakashima does not teach or suggest all of the limitations of the claims see Figure 5 and associated text); Krishnan (US 2016/0012855) discloses a system and method for user in playing back panorama video content which includes access video content, determining a user’s predicted field of view, and displaying the video content (e.g. see Figures 6 and 7 and associated text).  However, the prior art cited does not teach or suggest, singly or combined, the limitations of the claims as recited by independent claims 1, 9, and 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612